Title: From Thomas Jefferson to Rodolph Valltravers, 2 April 1792
From: Jefferson, Thomas
To: Valltravers, Rodolph


          
            Sir
            Philadelphia Apr. 2. 1792.
          
          The President of the United states has received your letters of Nov. 15. 1789. Mar. 20. Aug. 1. and Nov. 30. 1791. and no others. The three volumes of M.S.S. on the European settlements in the East Indies came also safely to hand. These contain certainly a great deal of matter which would be useful either to states or persons concerned in the commerce to those countries, and it is desireable they should be made public. But the President does not charge himself with any thing of this kind. They are therefore sent with the present letter to Messrs. Van Staphorsts of Amsterdam, to whom, in your last, you desire letters may be directed for you. This is done with the hope that the world may have the benefit of their publication and yourself that of their sale. Your letter addressed to the societies of arts, will be delivered to the American Philosophical society. On the other subjects of your letters I am not authorised to say any thing in particular. I am Sir your very humble servt,
          
            Th: JeffersonSecretary of State to the U.S.
          
        